NO








NO. 12-04-00147-CR
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
JEROLD KEITH HAMBRICK,                       '     APPEAL FROM THE 173RD
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT COURT OF
 
THE STATE OF
TEXAS,
APPELLEE                                                       '     HENDERSON COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant has filed a motion to withdraw his notice of appeal.  The motion is signed by Appellant=s counsel. Attached to the motion is an exhibit containing Appellant=s signature evidencing his consent to the motion.  No decision having been delivered by this
Court, the motion is granted, and the appeal is dismissed in accordance with
Texas Rule of Appellate Procedure 42.2.
 
Opinion delivered
May 5, 2004.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
                                                             (DO
NOT PUBLISH)